The facts culminating in this proceeding arose and the writ of habeas corpus was issued and the case determined by the court during my absence from Oklahoma City. I therefore did not participate in the consideration of this case prior to its determination. But as the decision of the court has excited some criticism, and as I have no desire to escape full responsibility for any action by the court of which I approve, I desire to say upon a full and thorough investigation I fully concur in the views expressed by Judge Doyle. Any other view would be revolutionary.